Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	New 35 USC 112(b) rejection is made and a new reference FAO-288 is used resulting in reopening of the prosecution.

Response to Arguments
Applicant's arguments filed on 07/30/2021 are moot in view of using FAO-288 (Production and Utilization of Products from Commercial Seaweeds, FAO, FAO Fisheries Technical Paper No. 288, FAO, 1987 (http://www.fao.org/3/X5822E/x5822e04.htm)).

Double Patenting
The previous nonstatutory double patenting rejection is maintained.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,950,394 and claim 1 of the application 16/206358. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations overlaps as shown in the following table.

    PNG
    media_image1.png
    271
    708
    media_image1.png
    Greyscale


Claim Objections
The previous claim objections are withdrawn.  

Claim Interpretation
The previous 35 U.S.C. 112(f) notification is maintained in this office action.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a an organic sub-component” in claim 7 at line 4, wherein the spec discloses only “an organic subcomponent (e.g., an organic molecule or polymer)” (Page 9, lines 6-7) and “an organic sub-component (e.g., an organic molecule or polymer, such as cellulose) that has been mixed with (e.g., not chemically bonded with) the alkali metal and/or alkali earth metal salt (e.g., potassium oxide, potassium sulfate, sodium oxide, etc.).” (Page 9, Paragraph 42, lines 10-13).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The previous 35 U.S.C. 112(b) rejection is withdrawn accepting the claim amendments, but a new rejection is made.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
In claim 7 at lines 4-5 and claim 19 at lines 3-4, “an organic sub-component configured to release hydrogen near a surface of a workpiece during welding” is indefinite if the configuration of the organic sub-component includes hydrogen as a chemical structure of the organic subcomponent, or even though the configuration of the organic sub-component DOES NOT include hydrogen as a chemical structure of the organic subcomponent, hydrogen is released from an external source out of the chemical structure of the organic subcomponent such as ambient moisture or water on the electrode used in the welding.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8, 13, 15-16 and 27-28, 19, 21 and 29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over FAO-288 (Production and Utilization of Products from Commercial Seaweeds, FAO, FAO Fisheries Technical Paper No. 288, FAO, 1987 (http://www.fao.org/3/X5822E/x5822e04.htm)) in view of Munz (US 2006/0096966).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, PgP-23:16 means PGPUB Paragraph 23 at line 16, and Pg23:16-18 means page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.

Regarding claim 7, FAO-288 discloses
A welding electrode (welding rods or electrodes; Page 29, line 1, Pg29:7) comprising: 
a stabilizer component (a flux; Pg29:7 wherein the flux modifies the arc parameters and weld seam parameters), 
wherein the stabilizer component comprises an organic sub-component (Soluble alginates used in basic or low-hydrogen rods but calcium alginate, sometimes with a proportion of sodium alginate added, giving much better results; Pg29:19-21) configured to release hydrogen (“only very low hydrogen levels” from “only very low hydrogen levels found in the deposited weld metals”; Pg29:22-23) near a surface (the top surface of the base materials of “the deposited weld metals”; Pg29:23) of a workpiece (the base materials of “the deposited weld metals”; Pg29:23) during welding (welding from “welding rods”; Pg29:6), 
wherein the stabilizer component comprises an alginate (one of “Soluble alginates” from “Soluble alginates used in basic or low-hydrogen rods but calcium alginate, sometimes with a proportion of sodium alginate added, giving much better results”; Pg29:19-21), and

FAO-288 discloses “A welding electrode” and “a stabilizer component” as mapped above, but is silent regarding
A tubular metal-cored welding electrode comprising: 
a metallic sheath disposed around a powdered metal core, 

 wherein the stabilizer component comprises between 0.25% and 5% of the powdered metal core by weight.

However, Munz discloses, in the same field for “an improved self shielding flux cored electrode (P22:1-2), 
A tubular metal-cored welding electrode (an improved self shielding flux cored electrode; P22:1-2) comprising: 
a metallic sheath (a low carbon mild steel sheath or a stainless steel sheath; P23:1-2) disposed around a powdered metal core (The fill composition including a novel combination of metals that are used to inhibit the formation of nitrides in the weld bead; P24:1-3), 
wherein the powdered metal core comprises a stabilizer component (“Fluxes utilized in arc welding to control the arc stability” from the recitation “fluxes in arc welding both for use generally as welding fluxes and for use as a coating on a metallic core or within a sheath. Fluxes are utilized in arc welding to control the arc stability”; C3:5-10)
 wherein the stabilizer component comprises between 0.25% (Arc stabilizer 2%; P26, Table, line 3) and 5% (Arc stabilizer 2-35%; P26, Table, line 3 wherein the range overlaps) of the powdered metal core by weight (weight percent of the fill composition; P26:5-7).

	The advantage of using Munz’ “Fluxes utilized in arc welding to control the arc stability” is for the “coated electrodes and cored electrodes” to “be commonly used in electric arc welding of steel base metals” (P4:1-2) and to prevent the fracture of the weld seam (P1:2-3) and control the arc stability of the welding arc from the welding electrode by modifying the composition of the flux (P3:10-11).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify FAO-288 with Munz by replacing FAO-288’s welding electrode with  Munz’ improved self shielding flux cored electrode in order for the “coated electrodes and cored electrodes” to “be commonly used in electric arc welding of steel base metals” and to prevent the fracture of the weld 

Regarding claim 8, FAO-288 in view of Munz discloses
the alginate (FAO-288: one of “Soluble alginates” from “Soluble alginates used in basic or low-hydrogen rods but calcium alginate, sometimes with a proportion of sodium alginate added, giving much better results”; Pg29:19-21) is potassium alginate (FAO-288: “Soluble alginates (potassium)”  from “Soluble alginates (sodium or potassium)”; Pg.29:16).

Regarding claim 13, FAO-288 in view of Munz discloses
the stabilizer component (Munz: “Arc stabilizer” from “Arc stabilizer 2%; P26:Table, line 3) comprises between 0.08% (Munz: 0.24% form “Arc stabilizer 2%; P26:Table, line 3 wherein 2% of the total fill flux is equivalent to 2%x0.12=0.24% of the electrode weight”) and 4% (Munz: 4.2% from “Arc stabilizer 2-35%; P26:Table, line 3 wherein 35% of the total fill flux is equivalent to 35%x0.12=4.2% of the electrode weight” and wherein the range overlaps) of the tubular welding electrode by weight (weight percent of the fill composition; P26:5-7).

Regarding claim 15, FAO-288 in view of Munz discloses
the powdered metal core (Munz: the fill composition in the core of the electrode; P23:4-5) comprises 0.5 or less wt. % manganese (Munz: Mn  0-6%; P27, Table, line 2 from bottom wherein the range overlaps).

Regarding claim 16, FAO-288 in view of Munz discloses
the powdered metal core (Munz: the fill composition in the core of the electrode; P23:4-5) comprises 0.25 (Munz: Mn  0-6%; P27, Table, line 2 from bottom wherein the range overlaps) or less wt. % manganese (Munz: 0% from “Mn  0-6%”; P27, Table, line 2 from bottom and wherein the range overlaps).

Regarding claim 27, FAO-288 in view of Munz discloses
(Munz: Arc stabilizer 2%; P26, Table, line 3) and 2.5% (Munz: Arc stabilizer 2-35%; P26, Table, line 3 wherein the range overlaps) of the powdered metal core by weight  (weight percent of the fill composition; P26:5-7).

Regarding claim 28, FAO-288 in view of Munz discloses
the stabilizer component (Munz: Arc stabilizer 2-35%; P26:Table, line 3) comprises between 0.08% (Munz: 0.24% form “Arc stabilizer 2%; P26:Table, line 3 wherein 2% of the total fill composition is equivalent to 2%x0.12=0.24% of the electrode weight”)  and 2% (Munz: 4.2% from “Arc stabilizer 2-35%; P26:Table, line 3 wherein 35% of the total fill composition is equivalent to 35%x0.12=4.2% of the electrode weight” and wherein the range overlaps) of the tubular welding electrode by weight.

Regarding claim 19, FAO-288 discloses
A welding electrode (welding rods or electrodes; Page 29, line 1, Pg29:7) comprising: 
a stabilizer component (a flux; Pg29:7 wherein the flux modifies the arc parameters and weld seam parameters), 
wherein the stabilizer component comprises an organic sub-component (Soluble alginates used in basic or low-hydrogen rods but calcium alginate, sometimes with a proportion of sodium alginate added, giving much better results; Pg29:19-21) configured to release hydrogen (“only very low hydrogen levels” from “only very low hydrogen levels found in the deposited weld metals”; Pg29:22-23) near a surface of a workpiece (the deposited weld metals; Pg29:23) during welding (welding from “welding rods”; Pg29:6), 
wherein the stabilizer component comprises an alginate (one of “Soluble alginates” from “Soluble alginates used in basic or low-hydrogen rods but calcium alginate, sometimes with a proportion of sodium alginate added, giving much better results”; Pg29:19-21), and

FAO-288 discloses “A welding electrode” and “a stabilizer component” as mapped above, but is silent regarding
A tubular metal-cored welding electrode comprising: 
a metallic sheath disposed around a powdered metal core, 

 wherein the stabilizer component comprises between 0.25% and 5% of the powdered metal core by weight.

However, Munz discloses, in the same field for “an improved self shielding flux cored electrode (P22:1-2), 
A tubular metal-cored welding electrode (an improved self shielding flux cored electrode; P22:1-2) comprising: 
a metallic sheath (a low carbon mild steel sheath or a stainless steel sheath; P23:1-2) disposed around a powdered metal core (The fill composition including a novel combination of metals that are used to inhibit the formation of nitrides in the weld bead; P24:1-3), 
wherein the powdered metal core comprises a stabilizer component (“Fluxes utilized in arc welding to control the arc stability” from the recitation “fluxes in arc welding both for use generally as welding fluxes and for use as a coating on a metallic core or within a sheath. Fluxes are utilized in arc welding to control the arc stability”; C3:5-10)
 wherein the stabilizer component comprises between 0.25% (Arc stabilizer 2%; P26, Table, line 3) and 5% (Arc stabilizer 2-35%; P26, Table, line 3 wherein the range overlaps) of the powdered metal core by weight (weight percent of the fill composition; P26:5-7).

	The advantage of using Munz’ “Fluxes utilized in arc welding to control the arc stability” is for the “coated electrodes and cored electrodes” to “be commonly used in electric arc welding of steel base metals” (P4:1-2) and to prevent the fracture of the weld seam (P1:2-3) and control the arc stability of the welding arc from the welding electrode by modifying the composition of the flux (P3:10-11).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify FAO-288 with Munz by replacing FAO-288’s welding electrode with  Munz’ improved self shielding flux cored electrode in order for the “coated electrodes and cored electrodes” to “be commonly used in electric arc welding of steel base metals” and to prevent the fracture of the weld 

Regarding claim 21, FAO-288 in view of Munz discloses
the stabilizer component (Munz: “Arc stabilizer” from “Arc stabilizer 2%; P26:Table, line 3) comprises between 0.08% (Munz: 0.24% form “Arc stabilizer 2%; P26:Table, line 3 wherein 2% of the total fill flux is equivalent to 2%x0.12=0.24% of the electrode weight”) and 4% (Munz: 4.2% from “Arc stabilizer 2-35%; P26:Table, line 3 wherein 35% of the total fill flux is equivalent to 35%x0.12=4.2% of the electrode weight” and wherein the range overlaps) of the tubular welding electrode by weight (weight percent of the fill composition; P26:5-7).

Regarding claim 29, FAO-288 in view of Munz discloses
the stabilizer component (Munz: Arc stabilizer; P26, Table, line 3) comprises between 0.25% (Munz: Arc stabilizer 2%; P26, Table, line 3) and 2.5% (Munz: Arc stabilizer 2-35%; P26, Table, line 3 wherein the range overlaps) of the powdered metal core by weight (weight percent of the fill composition; P26:5-7).

Regarding claim 30, FAO-288 in view of Munz discloses
the stabilizer component (Munz: Arc stabilizer; P26, Table, line 3) comprises between 0.08% (Munz: 0.24% form “Arc stabilizer 2%; P26, Table, line 3 wherein 2% of the total fill composition is equivalent to 2%x0.12=0.24% of the electrode weight”)  and 2% (Munz: 4.2% from “Arc stabilizer 2-35%; P26:Table, line 3 wherein 35% of the total fill composition is equivalent to 35%x0.12=4.2% of the electrode weight” and wherein the range overlaps) of the tubular welding electrode by weight.


Claims 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over FAO-288 (Production and Utilization of Products from Commercial Seaweeds, FAO, FAO Fisheries Technical Paper No. 288, FAO, 1987 (http://www.fao.org/3/X5822E/x5822e04.htm)) in view of Munz (US 2006/0096966) as applied to claim 7 above, and further in view of DeLong (US 3,501,354).

Regarding claim 9, FAO-288 in view of Munz discloses 
the stabilizer component (FAO-288: cellulosic material; Pg29:18 [including] a flux; Pg29:7 wherein the flux modifies the arc parameters and weld seam parameters) further comprises

Munz discloses “the stabilizer component” as mapped above, but FAO-288 in view of Munz is silent regarding
a Group I or Group II salt of carboxymethylcellulose (CMC).

However, DeLong discloses, in the analogous field for “Bonded arc welding flux and liquid binding agent thereafter” (title),
a Group I or Group II salt (sodium; C3:34) of carboxymethylcellulose (CMC) (sodium carboxymethylcellulose (sodium CMC); C3:34 [including] Bonded fluxes appropriate to the welding use are compounded from powdered flux materials such as minerals, oxides, salts and metals either for application to a welding electrode or for agglomeration and use along with the electrode in the submerged arc process.; C1:33-37).

	The advantage of using De Long’s sodium CMC is to bond the powdered flux materials such as minerals, oxides, salts and metals for application to a welding electrode to be bonded as bonded fluxes. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify FAO-288 in view of Munz with DeLong by replacing FAO-288’s cellulosic material with DeLong’s sodium CMC in order not only to bond the powdered flux materials such as minerals, oxides, salts and metals for application to a welding electrode to be bonded as bonded fluxes, but also to improve the material properties of the weld seam. 

Regarding claim 10, FAO-288 in view of Munz and De Long discloses 
wherein the Group I (FAO-288: sodium or potassium from “Soluble alginates (sodium or potassium)”; Pg.29:16 [further disclosing] a high content of cellulosic material; Pg29:18 wherein cellulosic material has “carboxymethylcellulose (CMC)”) or Group II salt of CMC is potassium CMC (FAO-288: “Soluble alginates (potassium)”; Pg.29:16 [further disclosing] De Long: “carboxymethylcellulose (CMC)” from “sodium carboxymethylcellulose (sodium CMC)”; C3:34).

	The advantage of using De Long’s sodium CMC is to bond the powdered flux materials such as minerals, oxides, salts and metals for application to a welding electrode to be bonded as bonded fluxes. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify FAO-288 in view of Munz with DeLong by replacing FAO-288’s cellulosic material with DeLong’s sodium CMC in order not only to bond the powdered flux materials such as minerals, oxides, salts and metals for application to a welding electrode to be bonded as bonded fluxes, but also to improve the material properties of the weld seam. 

Regarding claim 11, FAO-288 in view of Munz and De Long discloses 
wherein the Group I (FAO-288: sodium or potassium from “Soluble alginates (sodium or potassium)”; Pg.29:16 [further disclosing] a high content of cellulosic material; Pg29:18 wherein cellulosic material has “carboxymethylcellulose (CMC)”) or Group II salt of CMC is sodium CMC (FAO-288: “Soluble alginates (sodium)”; Pg.29:16 [further disclosing] De Long: “sodium carboxymethylcellulose (sodium CMC)”; C3:34).

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over FAO-288 (Production and Utilization of Products from Commercial Seaweeds, FAO, FAO Fisheries Technical Paper No. 288, FAO, 1987 (http://www.fao.org/3/X5822E/x5822e04.htm)) in view of Munz (US 2006/0096966) as applied to claim 7 above, and further in view of Ropitzky (US 3,885,120).

Regarding claim 14, FAO-288 in view of Munz discloses
the powdered metal core (Munz: The novel metal combination including magnesium in combination with three or more metals, namely Aluminum, Titanium, Zirconium and/or Cesium; P24:7-10) comprises 

but Munz in view of Russell is silent regarding
the powdered metal core comprises 0.04 or less wt. % silicon.

	However, Ropitzky discloses, in the analogous field for “Electrode and flux combination for submerged arc welding” (title),
the powdered metal core (The welding flux; C5:12) comprises 0.04 or less wt. % silicon (Silicon	0.04 maximum percent by Weight; C4:table, line 3 wherein the powered metal core can be made of the commercially alloyed electrodes; C3:end-C4:1 [including the background teaching] a welding electrode and a welding flux which combine during melting to produce a weld deposit capable of being heat-treated to substantially the same mechanical characteristics as the steel being welded.; C1:7-11)

	The advantage of using Ropitzky’s Silicon of 0.04 maximum percent by Weight is for a welding electrode and a welding flux which combine during melting to produce a weld deposit capable of being heat-treated to substantially the same mechanical characteristics as the steel being welded.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify FAO-288 in view of Munz with Ropitzky by adding Ropitzky’s Silicon of 0.04 maximum percent by Weight to Munz’ novel metal combination including magnesium in combination with three or more metals, namely Aluminum, Titanium, Zirconium and/or Cesium without having a specified content of silicon in order for a welding electrode and a welding flux which combine during melting to produce a weld deposit capable of being heat-treated to substantially the same mechanical characteristics as the steel being welded.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over FAO-288 (Production and Utilization of Products from Commercial Seaweeds, FAO, FAO Fisheries Technical Paper No. 288, FAO, 1987 (http://www.fao.org/3/X5822E/x5822e04.htm)) in view of Munz (US 2006/0096966) as applied to claim 7 above, and further in view of Quintana (US 9,180,553).

Regarding claim 17, FAO-288 in view of Munz discloses
the powdered metal core (Munz: three or four of the metals Al, Ce, Ti and Zr included in the fill composition; P28:1-2) comprises 

	Munz discloses “the powdered metal core” as mapped above, but FAO-288 in view of Munz is silent regarding
the powdered metal core comprises 0.02 or less wt. % sulfur.

However, Quintana discloses, in the analogous field for “Electrode for GMAW hybrid laser arc welding” (title),
the powdered metal core (a core; C5:13) comprises 0.02 or less wt. % sulfur (no more than 0.01% sulfur; C5:21 [and] % by weight; C5:16).

	The advantage of using Quintana’s no more than 0.01% sulfur to suit a user specific application for a desired electrode property such as reduction of solidification cracks of the weld after forming a weld seam.
	Therefore, it would have been obvious to one having an ordinary skill in the art at the time the invention was made to modify FAO-288 in view of Munz by adding Quintana’s no more than 0.01% sulfur to Munz’ three or four of the metals Al, Ce, Ti and Zr included in the fill composition without having a specified content of sulfur in order to suit a user specific application for a desired electrode property such as reduction of solidification cracks of the weld after forming a weld seam.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over FAO-288 (Production and Utilization of Products from Commercial Seaweeds, FAO, FAO Fisheries Technical Paper No. 288, FAO, 1987 (http://www.fao.org/3/X5822E/x5822e04.htm)) in view of Munz (US 2006/0096966) as applied to claim 7 above, and further in view of Okuda (US 4,503,129).

Regarding claim 18, FAO-288 in view of Munz discloses
(Munz: three or four of the metals Al, Ce, Ti and Zr included in the fill composition; P28:1-2) comprises 

Munz discloses “the powdered metal core” as mapped above, but FAO-288 in view of Munz is silent regarding
the powdered metal core comprises 0.002 or less wt. % antimony.

However, Okuda discloses, in the technical field for “Shielded metal arc welding electrode for Cr-Mo low alloy steels” (title),
the powdered metal core (said flux; C8:43) comprises 0.002 or less wt. % antimony (Sb less than 0.01% by weight; C8:51-52 wherein “less than 0.01%” overlaps with “less than 0.002%” and no Bf for Sb in the equations in claim 1 means that Sb is from the covering flux and location of flux around the core wire or inside a sheath is obvious to one of ordinary skilled person in the weld rod art).

	The advantage of using Okuda’s Sb less than 0.01% by weight is to form low sensitivity of the deposited metal to temper embrittlement as taught in the description of the prior art.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify FAO-288 in view of Munz with Okuda by adding Okuda’s Sb less than 0.01% by weight to Munz’ three or four of the metals Al, Ce, Ti and Zr included in the fill composition without having a specified content of antimony with in order to form low sensitivity of the deposited metal to temper embrittlement as taught in the description of the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barhorst (US-20130233839), Maxwell (US-20050109750), Grabe (US-4861392).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/GYOUNGHYUN BAE/Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761